



June 1, 2016


STRICTLY CONFIDENTIAL
Miramar Labs, Inc.
Mr. R. Michael Kleine, President & CEO
2790 Walsh Avenue
Santa Clara, CA 95051


Re:    Private Placement Engagement Agreement
Dear Mr. Kleine:
This letter will confirm our understanding that Miramar Labs, Inc. its
subsidiaries, affiliates, or successor (the “Company”) has engaged Katalyst
Securities LLC (“Katalyst”) and The Benchmark Company, LLC (“Benchmark”),
registered broker-dealers and members of the Financial Industry Regulatory
Authority (“FINRA”), (hereinafter collectively referred to as the “Placement
Agents”), as its exclusive co-placement agents in connection with the matters
described below, subject to the terms and conditions set forth in this letter
agreement (the “Agreement”).
The Company proposes to enter into a reverse triangular merger (the “Merger”)
with a public shell company selected by the Company (the “Public Entity”) and
related prospective private placement financing (the “Offering(s)”), including
any offering of equity or equity-linked securities (the “Securities”) by the
Company immediately preceding the Merger or by the Public Entity simultaneously
with or immediately after the Merger. The terms and conditions of the Merger
will be negotiated between the Company and the Public Entity. The terms of the
transactions described herein shall be mutually agreed upon by the Company, the
Public Entity and the other parties thereto and nothing herein implies that the
Placement Agents would have the power or authority to bind the Company or the
Public Entity or an obligation of the Company or the Public Entity to accept a
proposed Merger, issue any Securities, or complete an Offering. The proposed
Offering will be made pursuant to the exemptions afforded by Section 4(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Regulation D
promulgated thereunder and applicable state securities laws. Following the
Merger, the “Company” shall be deemed to include the Public Entity.
A.
ENGAGEMENT AS PLACEMENT AGENTS.

During the Term (as defined below), the Company hereby engages the Placement
Agents to serve as (i) its advisor in connection with the Merger and (ii)
co-exclusive placement agents in connection with the Offering(s). The Placement
Agents hereby accept such engagement on a “reasonable best efforts” basis upon
the terms and conditions set forth herein. The Company acknowledges and agrees
that the Placement Agents will be entitled to provide services, in whole or in
part, through any current or future affiliate or sub-agent(s) selected by the
Placement Agents and references to the Placement Agents shall, where the context
so requires, include reference to any such affiliate or sub-agent(s).






Engagement Agreement
 
Page 1

--------------------------------------------------------------------------------




B.
TERMS OF THE PROPOSED OFFERING.

The Public Entity will be renamed Miramar Labs, Inc. (“Issuer”). The proposed
Offering will raise a minimum of gross proceeds of Nine Million Dollars
($9,000,000) through the sale of One Million Eight Hundred Thousand (1,800,000)
shares of the Issuer’s common stock, par value $0.0001 per share (the “Common
Stock”), (the “Minimum Offering”) and a maximum of gross proceeds of Fifteen
Million Dollars ($15,000,000) through the sale of Three Million (3,000,000)
shares of the Issuer’s Common Stock, (the “Maximum Offering”), at the Purchase
Price of $5.00 per share (the “Offering Price”). If the Offering is
oversubscribed, the Issuer, with the consent of the Company, can raise an
additional Twenty Million Dollars ($20,000,000) through the sale of Four Million
(4,000,000) shares of Common Stock of the Issuer at the Offering Price per share
to cover over-allotments (the “Over-Allotment Option”). The minimum subscription
is Fifty Thousand United States Dollars ($50,000 USD), Ten Thousand (10,000
shares), provided, however, that subscriptions in lesser amounts may be accepted
by the Company in its sole discretion. Existing shareholders of the Company will
purchase a minimum of Nine Million Dollars ($9,000,000) in this Offering.
The closing of the Merger and at least the Minimum Offering is anticipated on or
before June 7, 2016 (the “Initial Closing”). Any subsequent closings in
connection with the Offering will occur on or before August 8, 2016 and will
include the closing of the Over-Allotment Option, if exercised in whole or in
part (each, a “Closing”).
C.
COMPENSATION.

In consideration for the services described above, the Placement Agents shall be
entitled to receive, and the Company agrees to pay the following:
(a)    Placement Agents’ Cash Fee: In connection with the Offering, the Company
will pay a cash fee (the “Broker Cash Fee”) to the Placement Agents at each
Closing equal to Eight Percent (8%) of each Closing’s gross proceeds from any
sale of Securities in the Offering to investors introduced by them during the
Term. The Broker Cash Fee shall be paid to the Placement Agents in cash by wire
transfer from the escrow account established for the Offering, and as a
condition to closing, simultaneous with the distribution of funds to the
Company.
(b)    Broker Warrants: Also at each Closing, the Company hereby agrees to
deliver to the Placement Agents (or their designees), a warrant to purchase
shares of the Issuer’s Common Stock equal to Eight Percent (8%) of the number of
Securities sold in the Offering to investors introduced by them, which warrants
shall have an initial exercise price of $5.00 per share of the Common Stock
(“Brokers Warrants”) with a term of five (5) years from the date of each Closing
of the Offering. To the extent permitted by applicable laws, all warrants shall
permit unencumbered transfer to the Placement Agents’ employees and affiliates
and the warrants may be issued directly to the Placement Agents’ employees and
affiliates at the Placement Agents’ request. The Broker Cash Fee and the Broker
Warrants are sometimes referred to collectively as the “Brokers Fees”.
(c)    Any subagent(s) of the Placement Agents that introduce investors to the
Offering will be entitled to share in the Brokers Fees attributable to those
investors described above, pursuant to the terms of an executed sub-agent
agreement.


Engagement Agreement
 
Page 2

--------------------------------------------------------------------------------




(d)    To the extent there is more than one Closing, payment of the proportional
amount of the Broker Cash Fees will be made out of the gross proceeds from any
sale of Securities sold at each Closing and the Company will issue to the
Placement Agents the corresponding number of Brokers Warrants. All cash
compensation and warrants under this Agreement shall be paid directly by the
Company to and in the name provided to the Company by the Placement Agents.
(e)    The Placement Agents shall be entitled to the Broker Fees, calculated in
the manner provided in Paragraphs C (a) and (b), with respect to any subsequent
public or private offering or other financing or capital-raising transaction of
any kind other than an underwritten public offering (“Subsequent Financing”), to
the extent that such financing or capital is provided to either the Company or
the post-Merger Public Entity, or to any Affiliate of either the Company or the
post-Merger Public Entity, by investors whom the Placement Agents had
“introduced” (as defined below), directly or indirectly, to the Company during
the Term if such Subsequent Financing is consummated at any time within the six
(6) month period following the closing of an Offering (the “Tail Period”). 


(f)     For the purposes of this Agreement, the investors listed on Appendix II
shall be considered “introduced”, which list shall be updated from time-to-time
during the Term. Introduced Investors includes the names or their Affiliates
currently identified on Appendix II attached hereto, as well as new investors
the Placement Agents introduce to the proposed transaction, including, but not
limited to, investors who either (i) participated in the proposed Offering, (ii)
met with the Company and/or had a conversation with the Company either in person
or via telephone regarding the Offering or (iii) was provided by the Placement
Agents with a copy of the Company’s offering memorandum (or other materials
prepared and/or approved by the Company in connection with the Offering) based
upon such investor expressing an interest to the Placement Agents or their
subagents in investing in the Offering.  An “Affiliate” of an entity shall mean
any individual or entity controlling, controlled by or under common control with
such entity and any officer, director, employee, stockholder, partner, member or
agent of such entity.


(g)    The Placement Agents shall not be entitled to Broker Fees for a purchase
of shares of Common Stock sold in the Offering to: (i) existing Miramar
stockholders, (ii) those investors who were not introduced by the Placement
Agents, or (iii) the entities identified on Appendix III attached hereto, which
list shall be updated from time-to-time during the Term.


D.
EXPENSES.

Except for reimbursement of fees and expenses set forth in Appendix 1 relating
to indemnification and contribution, the Company shall not pay the expenses of
the Placement Agents incurred with this specific Offering identified herein,
including the legal fees and expenses of their legal counsels. The Company will
pay any expenses related to the Blue Sky and other regulatory filings to be made
in connection with the Offering(s), including, but not limited to, legal counsel
and filing fees.
Katalyst Securities LLC will be entitled to a non-accountable administrative fee
of $50,000 in addition to any Broker Cash Fee it may earn for investors
introduced to the Offering by it, payable from the proceeds in the Escrow
Account upon the first closing of the Offering.


Engagement Agreement
 
Page 3

--------------------------------------------------------------------------------




E.
TERM AND TERMINATION.

The term of this Agreement begins on the date of this Agreement and shall end
upon the earlier of (i) six (6) months from the date of this Agreement, or (ii)
upon thirty (30) days prior written notice delivered by the Company or the
Placement Agents (the “Term”), provided, that that no such notice may be given
by the Company until two (2) months from the date of the Agreement (the “Initial
Outside Date”). Notwithstanding any such expiration or termination, the terms of
this Agreement, including Sections C, G through W, including Appendix I and
Appendix II attached hereto, shall all remain in full force and effect and be
binding on the parties hereto, including the exculpation, indemnification and
contribution obligations of the Company, the confidentiality obligations, the
right of the Placement Agents to receive any fees payable hereunder and the
right of the Placement Agents to receive reimbursement for their expenses;
provided however, that in the event that the Merger and Offering does not close
during the Term, Placement Agents shall only be entitled to Broker Fees related
to any public or private offering or other financing or capital-raising
transaction of any kind, other than an underwritten public offering, during the
six month period following such termination date.
F.RELATED AGREEMENTS. At each Offering, the Company shall enter into the
following additional agreements:


a.    Private Placement Documentation. The sale of Securities to the investors
in the Offering will be evidenced by a subscription agreement (“Subscription
Agreement”) between the Company (or Public Entity) and such investors in a form
reasonably satisfactory to the Company, the Placement Agents and the investors.
Prior to the signing of any Subscription Agreement, officers and employees of
the Company with responsibility for financial affairs will be reasonably
available to answer inquiries from prospective investors. The Company and/or the
Public Entity and the Placement Agents shall enter into a customary placement
agency agreement in form and substance reasonably satisfactory to the Placement
Agents, the Public Entity and the Company. The placement agency agreement will
include representations and warranties upon which the Placement Agents may rely
(which shall be substantially identical to the representations and warranties
provided by the Company and/or Public Entity to investors) and shall provide for
the delivery of copies of legal opinions reasonably satisfactory to the
Placement Agents by counsel to the Company and Public Entity to the Placement
Agents.


b.    Escrow. In respect of each Offering, the Company and/or the Public Entity,
on the one hand, and the Placement Agents, on the other hand, shall enter into
an escrow agreement with a third party escrow agent selected by the Placement
Agents and reasonably acceptable to the Company pursuant to which the Placement
Agents’ compensation shall be paid from the gross proceeds of the Securities
sold at the time of closing, and as a condition to closing. The Company shall
(or shall cause the Public Entity to) bear the cost of the escrow agent.


c.    FINRA Amendments. Notwithstanding anything herein to the contrary, in the
event that the Placement Agents determine that any of the terms provided for
hereunder shall not comply with a FINRA rule, including but not limited to FINRA
Rule 5110, then the Company shall agree to amend this Agreement (or include such
revisions in the final placement agency agreement) in writing upon the request
of the Placement Agents to comply with any such rules;


Engagement Agreement
 
Page 4

--------------------------------------------------------------------------------




provided that any such amendments shall not provide for terms that are less
favorable to the Company.
G.    REPRESENTATIONS, WARRANTIES AND COVENANTS. The Company represents and
warrants to, and agrees with, the Placement Agents that:
a.    It has all requisite power and authority to enter into and carry out the
terms and provisions of this Agreement. The execution, delivery and performance
of this Agreement, the Merger, and the Offering of Securities will not violate
or conflict with any provision of the charter or bylaws of the Company or any
agreement or other instrument to which the Company is a party or by which it or
any of its properties is bound. Any necessary approvals, governmental and
private, will be obtained by the Company prior to any closing, except as may be
waived and except, in the case of private approvals, where the failure to obtain
any such approval would not have a material adverse effect.
b.    The Securities will be offered and sold by the Company or Public Entity in
compliance with the requirements for the exemption from registration pursuant to
Section 5 of the Securities Act (including any applicable exemption therefrom),
and with all other securities laws and regulations. The Company or Public Entity
will file appropriate notices with the Securities and Exchange Commission and
with other applicable securities authorities.
c.    At each closing of an Offering and the closing of the Merger, the Company
or the Public Entity will provide the Placement Agents with a certificate
indicating the foregoing are true and correct as of such closing as well as an
opinion of counsel reasonably satisfactory to the Placement Agents and their
counsel as is customary for such Offering. The Company hereby permits the
Placement Agents to rely on the representations and warranties made or given by
the Company or the Public Entity to any acquirer of Securities in any agreement,
certificate or otherwise in connection with an Offering.
d.    The Company will promptly inform the Placement Agents if, during the Term,
the Company is contacted by or on behalf of any party concerning any offering of
equity securities, reverse merger or similar type of going-public transaction,
divestiture, equity financing and/or joint venture involving the Company or
other transaction that would preclude the consummation of the Offering(s) and
the Merger, except for agreements in the ordinary course of business.
H.    INDEMNIFICATION AND CONTRIBUTION. The Company agrees to (and will cause
the Public Entity, upon consummation of the Merger, to undertake to) indemnify
the Placement Agents, jointly and severally, their sub agent(s), and their
controlling persons, representatives and agents in accordance with the
indemnification provisions set forth in Appendix I. These provisions will apply
regardless of whether any Offering is consummated.
I.    LIMITATION OF ENGAGEMENT TO THE COMPANY. The Company acknowledges that the
Placement Agents have been retained only by the Company, and that the Placement
Agents are providing services hereunder as independent contractors (and not in
any fiduciary or agency capacity) and that the Company’s engagement of the
Placement Agents is not deemed to be on behalf of, and is not intended to confer
rights upon, any shareholder, owner or partner of the Company or any other
person not a party hereto as against the Placement Agents or any of their
affiliates, or any of their officers, directors, controlling persons (within the
meaning of


Engagement Agreement
 
Page 5

--------------------------------------------------------------------------------




Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents. Unless otherwise expressly agreed in writing by the Placement Agents,
no one other than the Company is authorized to rely upon this Agreement or any
other statements or conduct of the Placement Agents, and no one other than the
Company is intended to be a beneficiary of this Agreement. The Placement Agents
shall not have the authority to make any commitment binding on the Company. The
Company, in its sole discretion, shall have the right to reject any investor
introduced to it by the Placement Agents, or their respective designees,
affiliates or sub-dealers.
J.    LIMITATION OF PLACEMENT AGENTS’ LIABILITY TO THE COMPANY. The Placement
Agents, severally, not jointly, and the Company further agree that neither
Placement Agents nor any of their affiliates or any of their respective
officers, directors, controlling persons (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act), employees or agents shall
have any liability to the Company or the Public Entity, either of respective
security holders or creditors, or any person asserting claims on behalf of or in
the right of the Company or the Public Entity (whether direct or indirect, in
contract, tort, for an act of negligence or otherwise) for any losses, fees,
damages, liabilities, costs, expenses or equitable relief arising out of or
relating to this Agreement or the services rendered hereunder, except for
losses, fees, damages, liabilities, costs or expenses (collectively, “Losses”)
that arise out of or are based on any action of or failure to act by the
respective Placement Agent and that are finally judicially determined to have
resulted solely from the gross negligence, intentional misrepresentation or
willful misconduct of the respective Placement Agent.
K.    NO LIMITATIONS. Nothing in this Agreement shall be construed to limit the
ability of the Placement Agents or their affiliates to (a) trade in the
Company’s or the Public Entity’s or any other company’s securities, subject to
applicable law, or (b) pursue or engage in investment banking, financial
advisory or other business relationships with entities that may be engaged in or
contemplate engaging in, or acquiring or disposing of, businesses that are
similar to or competitive with the business of the Company.
L.    GOVERNING LAW. This Agreement shall be deemed to have been made and
delivered in New York City and shall be governed as to validity, interpretation,
construction, effect and in all other respects by the internal laws of the State
of New York applicable to contracts to be wholly performed in said state.


THE PARTIES HERETO AGREE TO SUBMIT ALL CONTROVERSIES TO THE EXCLUSIVE
JURISDICTION OF FINRA ARBITRATION IN ACCORDANCE WITH THE PROVISIONS SET FORTH
BELOW AND UNDERSTAND THAT (A) ARBITRATION IS FINAL AND BINDING ON THE PARTIES,
(B) THE PARTIES ARE WAIVING THEIR RIGHTS TO SEEK REMEDIES IN COURT, INCLUDING
THE RIGHT TO A JURY TRIAL, (C) PRE-ARBITRATION DISCOVERY IS GENERALLY MORE
LIMITED AND DIFFERENT FROM COURT PROCEEDINGS, (D) THE ARBITRATOR’S AWARD IS NOT
REQUIRED TO INCLUDE FACTUAL FINDINGS OR LEGAL REASONING AND ANY PARTY’S RIGHT TO
APPEAL OR TO SEEK MODIFICATION OF RULES BY ARBITRATORS IS STRICTLY LIMITED, (E)
THE PANEL OF FINRA ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, AND (F) ALL
CONTROVERSIES


Engagement Agreement
 
Page 6

--------------------------------------------------------------------------------




WHICH MAY ARISE BETWEEN THE PARTIES CONCERNING THIS AGREEMENT SHALL BE
DETERMINED BY ARBITRATION PURSUANT TO THE RULES THEN PERTAINING TO FINRA. ALL
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK. JUDGMENT ON ANY AWARD OF ANY SUCH
ARBITRATION MAY BE ENTERED IN THE SUPREME COURT OF THE STATE OF NEW YORK OR IN
ANY OTHER COURT HAVING JURISDICTION OVER THE PERSON OR PERSONS AGAINST WHOM SUCH
AWARD IS RENDERED. THE PARTIES AGREE THAT THE DETERMINATION OF THE ARBITRATORS
SHALL BE BINDING AND CONCLUSIVE UPON THEM. THE PREVAILING PARTY, AS DETERMINED
BY SUCH ARBITRATORS, IN A LEGAL PROCEEDING SHALL BE ENTITLED TO COLLECT ANY
COSTS, DISBURSEMENTS AND REASONABLE ATTORNEY’S FEES FROM THE OTHER PARTY. PRIOR
TO FILING AN ARBITRATION, THE PARTIES HEREBY AGREE THAT THEY WILL ATTEMPT TO
RESOLVE THEIR DIFFERENCES FIRST BY SUBMITTING THE MATTER FOR RESOLUTION TO A
MEDIATOR, ACCEPTABLE TO ALL PARTIES, AND WHOSE EXPENSES WILL BE BORNE EQUALLY BY
ALL PARTIES. THE MEDIATION WILL BE HELD IN THE COUNTY OF NEW YORK, STATE OF NEW
YORK, ON AN EXPEDITED BASIS. IF THE PARTIES CANNOT SUCCESSFULLY RESOLVE THEIR
DIFFERENCES THROUGH MEDIATION, THE MATTER WILL BE RESOLVED BY ARBITRATION. THE
ARBITRATION SHALL TAKE PLACE IN THE COUNTY OF NEW YORK, THE STATE OF NEW YORK,
ON AN EXPEDITED BASIS.


M.    INFORMATION; RELIANCE.


(a)The Company shall furnish, or cause to be furnished, to the Placement Agents
all information reasonably requested by the Placement Agents for the purpose of
rendering services hereunder and shall further make available to the Placement
Agents all such information to the same extent and on the same terms as such
information is available to the Company and potential lenders and investors (all
such information being the “Information”). The Company shall notify the
Placement Agents of any material adverse change, or development that may lead to
a material adverse change, in the business, properties, operations or financial
condition or prospects of the Company, the Public Entity or any other material
Information. In addition, the Company agrees to make available to the Placement
Agents upon request from time to time the officers, directors, accountants,
counsel and other advisors of the Company. The Company recognizes and confirms
that the Placement Agents (a) will use and rely on the Information, including
any documents provided to investors in each Offering and in connection with the
Merger (the “Offering Documents,” which shall include any Subscription
Agreement) and any private placement memorandum, and on information available
from generally recognized public sources in performing the services contemplated
by this Agreement without having independently verified the same; (b) does not
assume responsibility for the accuracy or completeness of the Offering Documents
or the Information and such other information, except for any written
information furnished to the Company by the Placement Agents specifically for
inclusion in the Offering Documents; and (c)


Engagement Agreement
 
Page 7

--------------------------------------------------------------------------------




will not make an appraisal of any of the assets or liabilities of the Company.
Upon reasonable request, the Company will meet with the Placement Agents or
their representatives to discuss all information relevant for disclosure in the
Offering Documents and will cooperate in any investigation undertaken by the
Placement Agents thereof, including any document included therein.


(b)    The Company authorizes the Placement Agents to transmit to the
prospective purchasers of Securities the Company’s power point presentation
prepared by the Company, private placement memorandum (if any, and if prepared
by the Company) and publicly filed reports with the Securities and Exchange
Commission, with such exhibits and supplements as may from time to time be
required or appropriate (the “Presentation Materials”). The Company represents
and warrants that the Presentation Materials (i) will be prepared by the
management of the Company; and (ii) will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Company will advise
the Placement Agents promptly if it becomes aware of the occurrence of any event
or any other change known to the Company which results in the Presentation
Materials containing an untrue statement of a material fact or omitting to state
a material fact required to be stated therein or necessary to make the
statements therein or previously made, in light of the circumstances under which
they were made, not misleading.
N.    ANNOUNCEMENT OF TRANSACTION. The Company and the Placement Agents
acknowledge and agree that the Placement Agents may, subsequent to the closing
of a Merger or Offering, make public their involvement with the Company and
Public Entity; provided that any such public announcement (other than customary
tombstone presentations containing only publicly available information) shall be
approved by the Company and the Public Entity, which approval shall not be
unreasonably withheld.
O.    ADVICE TO THE BOARD. The Company acknowledges that any advice given by the
Placement Agents to the Company is solely for the benefit and use of the
Company’s board of directors and officers, who will make all decisions regarding
whether and how to pursue any opportunity or transaction, including a potential
Merger or Offering. The Company’s board of directors and senior management may
consider the Placement Agents’ advice, but will also base their decisions on the
advice of legal, tax and other business advisors and other factors which they
consider appropriate. Accordingly, as independent contractors, the Placement
Agents will not assume the responsibilities of a fiduciary to the Company or its
stockholders in connection with the performance of its services. Any advice
provided may not be used, reproduced, disseminated, quoted or referred to
without the Placement Agents’ prior written consent. The Placement Agents do not
provide accounting, tax, or legal advice. The Placement Agents are not
responsible for the success of any Offering.
P.    ENTIRE AGREEMENT. This Agreement was drafted by the Company and the
Placement Agents’ respective counsels and constitutes the entire Agreement
between the parties and supersedes and cancels any and all prior or
contemporaneous arrangements, understandings and agreements, written or oral,
between them relating to the subject matter hereof. The Placement Agents and
their affiliates and their respective officers, directors, employees, agents and
controlling persons are intended third party beneficiaries of this Agreement.




Engagement Agreement
 
Page 8

--------------------------------------------------------------------------------




Q.    AMENDMENT.
(a)    This Agreement may not be modified except in writing signed by each of
the parties hereto.
(b)    Each party shall, without payment of any additional consideration by any
other party, at any time on or after the date of any Closings, take such further
action and execute such other and further documents and instruments as the other
party may reasonably request in order to provide the other party with the
benefits of this Agreement.
(c)    The Parties to this Agreement each hereby confirm that they will
cooperate with each other to the extent that it may become necessary to enter
into any revisions or amendments to this Agreement, in the future to conform to
any federal or state regulations as long as such revisions or amendments do not
materially alter the obligations or benefits of either party under this
Agreement.
R.    NO PARTNERSHIP. The Company is a sophisticated business enterprise that
has retained the Placement Agents for the limited purposes set forth in this
Agreement. The parties acknowledge and agree that their respective rights and
obligations are contractual in nature. Each party disclaims an intention to
impose fiduciary obligations on the other by virtue of the engagement
contemplated by this Agreement.
S.    NOTICE. All notices and other communications required hereunder shall be
in writing and shall be deemed effectively given to a party by (a) personal
delivery; (b) upon deposit with the United States Post Office, by certified
mail, return receipt requested, first-class mail, postage prepaid; (c) delivered
by hand or by messenger or overnight courier, addressee signature required, to
the addresses below or at such other address and/or to such other persons as
shall have been furnished by the parties;




If to the Company:        Miramar Labs, Inc.
2790 Walsh Avenue
Santa Clara, CA 95051
Attn: Mr. R. Michael Kleine, President & CEO


With a copy to (which shall    
not constitute notice):        Wilson Sonsini Goodrich & Rosati, P.C.
650 Page Mill Rd.
                                                Palo Alto, CA 94304-1050
                                                    Attn: Philip H. Oettinger




If to Katalyst Securities LLC:
Katalyst Securities, LLC
1330 Avenue of the Americas, 14th Floor                     New York, NY 10019
Attention: Michael Silverman
Managing Director


Engagement Agreement
 
Page 9

--------------------------------------------------------------------------------




With a copy to (which shall
not constitute notice):        Barbara J. Glenns, Esq.
Law Office of Barbara J. Glenns, Esq.
30 Waterside Plaza, Suite 25G
New York, NY 10010


If to The Benchmark Company, LLC:
The Benchmark Company, LLC
150 E. 58th Street, 17th Floor
New York, NY 10155
Attn: John J. Borer
Head of Investment Banking
Senior Managing Director


T.    SEVERABILITY. If any term, provision, covenant or restriction herein is
held by a court of competent jurisdiction to be invalid, void or unenforceable
or against public policy, the remainder of the terms, provisions and
restrictions contained herein will remain in full force and effect and will in
no way be affected, impaired or invalidated.
U.    OTHER INVESTMENT BANKING SERVICES. The Company acknowledges that the
Placement Agents and their affiliates are securities firms that may engage in
securities trading and brokerage activities and provide investment banking and
financial advisory services. In the ordinary course of business, the Placement
Agents and their affiliates, registered representatives and employees may at any
time hold long or short positions, and may trade or otherwise effect
transactions, for their own account or the accounts of customers, in the
Company’s or the Public Entity’s debt or equity securities, the Company’s
affiliates or other entities that may be involved in the transactions
contemplated by this Agreement. In addition, the Placement Agents and their
affiliates may from time to time perform various investment banking and
financial advisory services for other clients and customers who may have
conflicting interests with respect to the Company, the Public Entity, the
Merger, or an Offering. The Company also acknowledges that the Placement Agents
and their affiliates have no obligation to use in connection with this
engagement or to furnish to the Company, confidential information obtained from
other companies. Furthermore, the Company acknowledges the Placement Agents may
have fiduciary or other relationships whereby the Placement Agents or their
affiliates may exercise voting power over securities of various persons, which
securities may from time to time include securities of the Company or the Public
Entity or others with interests in respect of any Merger or Offering. The
Company acknowledges that the Placement Agents or such affiliates may exercise
such powers and otherwise perform their functions in connection with such
fiduciary or other relationships without regard to the defined relationship to
the Company hereunder.
V.    CONFIDENTIALITY.


(a) The Placement Agents will maintain the confidentiality of the Information
and, unless and until such information shall have been made publicly available
by the Company or by others without breach of a confidentiality agreement, shall
disclose the Information only as provided for herein, authorized by the Company
or as required by law or by order of a governmental authority


Engagement Agreement
 
Page 10

--------------------------------------------------------------------------------




or court of competent jurisdiction. In the event the Placement Agents are
legally required to make disclosure of any of the Information, the Placement
Agents will give prompt notice to the Company prior to such disclosure, to the
extent the Placement Agents can practically do so.


(b)    The foregoing paragraph shall not apply to information that:


(i) at the time of disclosure by the Company, is or thereafter becomes,
generally available to the public or within the industries in which the Company
conducts business, other than as a result of a breach by the Placement Agents of
their obligations under this Agreement; or


(ii) prior to or at the time of disclosure by the Company, was already in the
possession of, the Placement Agents or any of their affiliates, or could have
been developed by them from information then lawfully in their possession, by
the application of other information or techniques in their possession,
generally available to the public; at the time of disclosure by the Company
thereafter, is obtained by the Placement Agents or any of their affiliates from
a third party who the Placement Agents reasonably believe to be in possession of
the information not in violation of any contractual, legal or fiduciary
obligation to the Company with respect to that information; or is independently
developed by the Placement Agents or their affiliates.


The exclusions set forth in sub-section (b) above shall not apply to pro forma
financial information of the Company, which pro forma Information shall in all
events be subject to sub- section (a) above.


(c) Nothing in this Agreement shall be construed to limit the ability of the
Placement Agents or their affiliates to pursue, investigate, analyze, invest in,
or engage in investment banking, financial advisory or any other business
relationship with entities other than the Company, notwithstanding that such
entities may be engaged in a business which is similar to or competitive with
the business of the Company, and notwithstanding that such entities may have
actual or potential operations, products, services, plans, ideas, customers or
supplies similar or identical to the Company’s, or may have been identified by
the Company as potential merger or acquisition targets or potential candidates
for some other business combination, cooperation or relationship. The Company
expressly acknowledges and agrees that it does not claim any proprietary
interest in the identity of any other entity in its industry or otherwise, and
that the identity of any such entity is not confidential information.


W.    No Disqualification Events.


(a)The Company represents and warrants the following:


(i) None of Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
Offering, any beneficial owner of 20% or more of the Company’s outstanding
voting equity securities, calculated on the basis of voting power, nor any
promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any
Disqualification Event (as defined below), except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3) or has been involved in any matter which


Engagement Agreement
 
Page 11

--------------------------------------------------------------------------------




would be a Disqualification Event except for the fact that it occurred before
September 23, 2013. The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event. The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), and has furnished to the Placement Agents a copy of any
disclosures provided thereunder.


(ii) The Company is not aware of any person (other than any Issuer Covered
Person or Placement Agent Covered Person (as defined below)) that has been or
will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of any of the Securities.


(iii) The Company will promptly notify the Placement Agents in writing of (A)
any Disqualification Event relating to any Issuer Covered Person and (B) any
event that would, with the passage of time, become a Disqualification Event
relating to any Issuer Covered Person.


i.Each Placement Agent represents and warrants the following:


(i) No Disqualification Events. Neither it, nor to its knowledge, any of its
directors, executive officers, general partners, managing members or other
officers participating in the Offering (each, a “Placement Agent Covered Person”
and, together, “Placement Agent Covered Persons”), is subject to any of the “Bad
Actor” disqualifications currently described in Rule 506(d)(1)(i) to (viii)
under the Securities Act (a “Disqualification Event”) or has been involved in
any matter which would be a Disqualification Event except for the fact that it
occurred before September 23, 2013.


(ii) Other Covered Persons.  It is not aware of any person (other than any
Issuer Covered Person or Placement Agent Covered Person) that has been or will
be paid (directly or indirectly) remuneration for solicitation of purchasers in
connection with the sale of any Securities.


(iii) Notice of Disqualification Events.  The Placement Agents will notify the
Company promptly in writing of (A) any Disqualification Event relating to any
Placement Agent Covered Person not previously disclosed to the Company in
accordance with the provisions of this Section and (B) any event that would,
with the passage of time, become a Disqualification Event relating to any
Placement Agent Covered Person.


X.    SUCCESSORS.


This Agreement shall be binding upon and inure to the benefit of the Company and
the Placement Agents, each Indemnified Person (as defined in Appendix I attached
hereto), (including any party that acquires the Company or all or substantially
all of its assets or merges with the Company) and their respective assigns,
successors, and legal representatives. Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person or corporation,
other than the parties hereto and parties expressly referred to herein, any
legal or equitable right, remedy or claim under or in respect to this Agreement
or any provision hereof. The term “successors” shall not include any purchaser
of the Securities merely by reason or such purchase. No subrogee of a benefitted
party shall be entitled to any benefits hereunder.


Engagement Agreement
 
Page 12

--------------------------------------------------------------------------------




Y.    Counterparts. This Agreement may be executed in multiple counterparts,
each of which may be executed by less than all of the parties and shall be
deemed to be an original instrument which shall be enforceable against the
parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. The exchange of copies of this Agreement
and of signature pages by facsimile transmission or in pdf format shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes. Signatures
of the parties transmitted by facsimile or in pdf format shall be deemed to be
their original signatures for all purposes.


[Signatures on following page.]




Engagement Agreement
 
Page 13

--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding of the agreement among
the Company and the Placement Agents, kindly sign and return this Agreement,
whereupon it will become a binding agreement as provided herein, between the
Company and the Placement Agents in accordance with its terms.
This Agreement contains a predispute arbitration provision in Paragraph L.


MIRAMAR LABS, INC.




By: /s/ R. Michael Kleine            
R. Michael Kleine
President & CEO






KATALYST SECURITIES LLC






By: /s/ Michael A. Silverman ___ _______
Michael A. Silverman
Managing Director




THE BENCHMARK COMPANY, LLC






By: /s/ John J. Borer___________________
John J. Borer
Head of Investment Banking
Senior Managing Director


    

--------------------------------------------------------------------------------

Engagement Agreement         

--------------------------------------------------------------------------------









APPENDIX I

Indemnification Provisions
The Company agrees to indemnify and hold harmless the Placement Agents, jointly
and severally, and their affiliates (as defined in Rule 405 under the Securities
Act of 1933, as amended) and their respective directors, officers, employees,
agents and controlling persons (the Placement Agents and each such person being
an “Indemnified Party”) from and against all losses, claims, damages and
liabilities (or actions, including shareholder actions, in respect thereof),
joint or several, to which such Indemnified Party may become subject under any
applicable federal or state law, or otherwise, which are related to or result
from the performance by the Placement Agents of the services contemplated by or
the engagement of the Placement Agents pursuant to this Agreement and will
promptly reimburse any Indemnified Party for all reasonable expenses (including
reasonable counsel fees and expenses) as they are incurred in connection with
the investigation of, preparation for or defense arising from any threatened or
pending claim, whether or not such Indemnified Party is a party and whether or
not such claim, action or proceeding is initiated or brought by the Company. The
Company will not be liable to any Indemnified Party under the foregoing
indemnification and reimbursement provisions (i) for any settlement by an
Indemnified Party effected without its prior written consent (not to be
unreasonably withheld); or (ii) to the extent that any loss, claim, damage or
liability is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from Indemnified Party’s willful
misconduct or gross negligence. The Company also agrees that no Indemnified
Party shall have any liability (whether direct or indirect, in contract or tort
or otherwise) to the Company or its security holders or creditors related to or
arising out of the engagement of the Placement Agents pursuant to, or the
performance by the Placement Agents of the services contemplated by, this
Agreement except to the extent that any loss, claim, damage or liability is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted primarily from the such Indemnified Party’s willful misconduct
or gross negligence.
Promptly after receipt by an Indemnified Party of notice of any intention or
threat to commence an action, suit or proceeding or notice of the commencement
of any action, suit or proceeding, such Indemnified Party will, if a claim in
respect thereof is to be made against the Company pursuant hereto, promptly
notify the Company in writing of the same. Any failure or delay by an
Indemnified Party to give the notice referred to in this paragraph shall not
affect such Indemnified Party’s right to be indemnified hereunder, except to the
extent that such failure or delay causes actual material harm to the Company, or
materially prejudices its ability to defend such action, suit or proceeding on
behalf of such Indemnified Party. In case any such action is brought against any
Indemnified Party and such Indemnified Party notifies the Company of the
commencement thereof, the Company may elect to assume the defense thereof, with
counsel reasonably satisfactory to such Indemnified Party, and an Indemnified
Party may employ counsel to participate in the defense of any such action
provided, that the employment of such counsel shall be at the Indemnified
Party’s own expense, unless (i) the employment of such counsel has been
authorized in writing by the Company, (ii) the Indemnified Party has reasonably
concluded (based upon advice of counsel to the Indemnified Party) that there are
legal defenses available to the Indemnification Party that are not available to
the Company, or that there exists a conflict or potential conflict of interest
(based upon advice of counsel to the Indemnified Party) between the Indemnified
Party and the Company that makes it impossible or inadvisable for counsel to the
Company to conduct the defense of both the Company and the Indemnified Party (in
which case the Company will not have the right to direct the defense of such
action on behalf of the Indemnified Party), or (iii) the Company has not in fact
employed counsel reasonably satisfactory to the Indemnified Party to assume the
defense of such action within a reasonable time after receiving notice of the
action, suit or proceeding, in each of which cases the reasonable fees,
disbursements and other charges of such counsel will be at the


    

--------------------------------------------------------------------------------

Engagement Agreement         

--------------------------------------------------------------------------------





expense of the Company; provided, further, that in no event shall the Company be
required to pay fees and expenses for more than one firm of attorneys (in
addition to any local counsel) representing Indemnified Parties.
If the indemnification provided for in this Agreement is for any reason held
unenforceable by an Indemnified Party, the Company agrees to contribute to the
losses, claims, damages and liabilities for which such indemnification is held
unenforceable (i) in such proportion as is appropriate to reflect the relative
benefits to the Company, on the one hand, and the Placement Agents on the other
hand, of the Private Placement as contemplated whether or not the Offering is
consummated or, (ii) if (but only if) the allocation provided for in clause (i)
is for any reason unenforceable, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) but also the relative
fault of the Company, on the one hand and the Placement Agents, on the other
hand, as well as any other relevant equitable considerations. The Company agrees
that for the purposes of this paragraph the relative benefits to the Company and
the Placement Agents of the Offering as contemplated shall be deemed to be in
the same proportion that the total value received or contemplated to be received
by the Company in connection with the Private Placement bear to the fees paid or
to be paid to the Placement Agents under this Agreement. Notwithstanding the
foregoing, the Company expressly agrees that the Placement Agents shall not be
required to contribute any amount in excess of the amount by which fees paid to
the Placement Agents hereunder (excluding reimbursable expenses), exceeds the
amount of any damages which the Placement Agents as otherwise been required to
pay.
The Company agrees that without the Placement Agents’ prior written consent,
which shall not be unreasonably withheld, it will not settle, compromise or
consent to the entry of any judgment in any pending or threatened claim, action
or proceeding in respect of which indemnification could be sought under the
indemnification provisions of this Agreement (whether or not the Placement
Agents or any other Indemnified Party is an actual or potential party to such
claim, action or proceeding), unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action or proceeding.
In the event that an Indemnified Party is requested or required to appear as a
witness in any action brought by or on behalf of or against the Company in which
such Indemnified Party is not named as a defendant, the Company agrees to
promptly reimburse the Placement Agents on a monthly basis for all expenses
incurred by it in connection with such Indemnified Party’s appearing and
preparing to appear as such a witness, including, without limitation, the
reasonable fees and disbursements of their legal counsel.
If multiple claims are brought with respect to at least one of which
indemnification is permitted under applicable law and provided for under this
Agreement, the Company agrees that any judgment or arbitration award shall be
conclusively deemed to be based on claims as to which indemnification is
permitted and provided for, except to the extent the judgment or arbitration
award expressly states that it, or any portion thereof, is based solely on a
claim as to which indemnification is not available.




    

--------------------------------------------------------------------------------

Engagement Agreement         

--------------------------------------------------------------------------------







APPENDIX II


LIST OF INVESTORS CONTACTED BY
THE BENCHMARK CAPITAL, LLC
AND KATALYST SECURITIES LLC




1492 Capital Management
5 am Ventures
Aberdare Ventures
Accuitive Medical Ventures
Actin Biomed
Adage Capital Partners GP, LLC
AH Lisanti
AIGH
Aju IB Investments
Aspire
Atika Capital Management, LLC
ATP
Attentive Investing
Auriga Capital Management
The B Group
Bay City Capital LLC
BB Biotech
Beacon BioVentures / F-Prime
BlackRock
Brio and its affiliates
Bristol
Burrage
Canaan Partners
Casdin Capital
Centrecort
Charlestown Capital
Chicago Venture
Clarus
Cormorant Asset Management LLC
Correlation Ventures LLC
Cormorant Asset Management, LLC
Cranshire Capital Advisors, LLC
Craig Drill
Cranshire / IntraCoastal
CRG Capital Partners, Inc.
Crossover Capital Management, LLC
DAFNA Capital Management, LLC
Deerfield Partners LLC
Dolphin Asset Management
Eagle Asset
EcoR1
Emerald Advisers
Empery Asset Management LP
Essex Investment Management Company, LLC
Essex Woodlands Health Ventures, Inc.


    

--------------------------------------------------------------------------------

Engagement Agreement         

--------------------------------------------------------------------------------





Fidelity Management & Research Corporation
FirstFire
Foresite Capital
Frazier Healthcare Partners
Fred Alger
Froley Revi
GE Capital/Capital One
Greenspring Associates
Hale Capital Management L.P.
HealthCare Royalty
HealthCor Management, LP
Heights Capital Management, Inc.
HGT Capital LLC
H.I.G. BioVentures
H.I.G. Capital, LLCHighland Capital Management L.P
Hudson Bay Capital Management LP
Hudson East Capital LLC
Iguana Healthcare Partners, LP.
Index Ventures
InterWest Partners
Iroquois Capital LP
LH Financial Services Corp.
Life Sciences Alternative Funding
Lincoln Park Capital, LLC
LOMA
Longitude
Longside Ventures
Magna
Manchester Funds
Merlin Nexus
MidsummerMPM Asset Management LLC
New Biology Ventures
New Enterprise Associates, Inc.
New Leaf
Next View
NGN Capital
North Sound Management
Ocean Road Advisors
Opaleye Management, Inc.
Orbimed Advisors, LLC
Paizon / Crown Predator
Parallel Ventures Holdings Ltd.
Park City Capital, LLC
Perceptive Advisors, LLC
Polaris Partners
Prettybrook
ProQuest
Pure Vida
Questmark Partners, L.P.
QVT Financial LP
RA Capital Management, LLC
RHO Ventures
River Cities
RTW Investment LLC


    

--------------------------------------------------------------------------------

Engagement Agreement         

--------------------------------------------------------------------------------





Sabby Management, LLC
Signet
The Singletary Group, LLC
Sio Capital Management, LLC
Sofinnova
Sprout Capital Partners, LLC
Sprout Group, LLC
SV Life Sciences Advisers, LLC
Tavistock Life Sciences
Tekla Capital Management LLC
Tenor Capital Management Company, LP
Tom Roh @ Athertaon Pacific
V2M
Venbio Select Advisor
Venrock
Versant
Visium Asset Management , L.P.
Vivo Capital, LLC
WFD
WindhamYorkville Advisors, LLC




    

--------------------------------------------------------------------------------

Engagement Agreement         

--------------------------------------------------------------------------------









Appendix III
List of Investors for which Placement Agents are not entitled to Broker Fees as
per Section 3(g)




Leerink Revelation Partners
Advanced Technology Ventures
Vertex Healthcare
Broadfin Capital, LLC


    

--------------------------------------------------------------------------------

Engagement Agreement         